            Case 2:15-cv-06737-MMB Document 92 Filed 06/09/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Travelers Casualty and Surety Company,                              CIVIL ACTION
 Plaintiff
                                                                     NO. 15-6737
                                v.

 Falkowski et al.,
 Defendants

                                                             ORDER

          AND NOW, this 9th day of June, 2021, upon receipt of Defendant’s Motion to Take

Judicial Notice (ECF 80) and Plaintiffs response thereto (ECF 86), it is hereby ORDERED that

Defendant’s Motion to Take Judicial Notice is DENIED for the reasons stated in the

accompanying Memorandum.



                                                                                              BY THE COURT:

                                                                                          /s/ Michael M. Baylson

                                                                                   ___________________________

                                                                                    Michael M. Baylson, U.S.D.J.




O:\CIVIL 15\15-6737 QVC v Falkowski\20210608 order re judicial notice.docx
